Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/934,338 filed on November 17, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
5.	Claims 4, 6-7, 9, 10 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections and avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:

claim 1, wherein 
exposing a semiconductor substrate of the wafer by removing the interlayer insulating film
	Claim 6. (As interpreted) The method of claim 1, wherein 
	performing a first plasma etching using oxygen (Oz) gas in a plasma state; and
	performing a second plasma etching using fluorine (F) gas in a plasma state.
Claim 7. (As interpreted) The method of claim 6,
wherein the first plasma etching further uses 2), argon (Ar), and helium (He) gases, and
wherein the second plasma etching further uses oxygen gas, and the fluorine gas comprises 4), sulfur hexafluoride (SF6), octafluorocyclobutane (C4F8), fluoromethane (CH3F), and nitrogen trifluoride (NF3).
Claim 9. (As interpreted) The method of claim 2, wherein the packaging the semiconductor die further comprises forming an organic light emission display panel on the flexible substrate;
wherein the semiconductor die comprises a display driving chip, and
wherein the packaging is chip-on plastic packaging (COP).
Claim 10. (As interpreted) The method of claim 1, wherein 
wherein 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 4, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakahara et al. (2020/0020585 A1) in view of Harikai et al. (2019/0157100 A1), and further in view of Lee et al. (2019/0103532 A1).
Regarding independent claim 1, Wakahara et al. teaches a semiconductor chip packaging method, the method comprising (Figs. 1A-11B):
forming an interlayer insulating film (13a-13d), metal wirings (13e/13f), and metal pads (13g/13g) on a wafer (11) including a semiconductor substrate (wafer formed on a substrate);
forming a passivation insulating film (19) on the semiconductor substrate; 
patterning the passivation insulating film (19, see Fig. 7) to expose the metal pads (13g);
forming metal bumps (34, Fig. 10) connected to the exposed metal pads (13g);
fabricating a semiconductor die (denoted as 15, step S90, see Fig. 10) by performing a mechanical sawing (40, see Fig. 11A) of the wafer (11).
Wakahara et al. is explicitly silent of disclosing wherein:
forming a coating film covering the metal bumps;
performing a laser grooving process after the coating film is formed on the metal bumps;
performing a plasma etching process on the grooved coating film;
exposing the metal bumps by removing the coating film covering the metal bumps;
fabricating a semiconductor die by performing a mechanical sawing;
packaging the semiconductor die.
Harikai et al. teaches wherein (Figs. 3-8) forming a coating film (28a, Fig. 5A, ¶33, ¶52) covering the metal bumps (32, ¶34);
performing a laser grooving process (laser grooving in region R1, ¶37, see Fig. 6) after the coating film (28a/28) is formed on the metal bumps (32);
performing a plasma etching (¶54) process on the grooved coating film (28a/28);
exposing (see Fig. 8) the metal bumps (32) by removing the coating film (28) covering the metal bumps (32);
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the processing steps as taught by Harikai et al. as subsequent steps to the processing steps of Wakahara et al., in order to adopt the processing steps for chip processing conveniently.
Wakahara et al. and Harikai et al. are explicitly silent of disclosing wherein, packaging the semiconductor die.
Lee et al. teaches wherein (Figs. 9-10) packaging the semiconductor die (400).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching for a packaged die as taught by Lee et al. subsequent step of the individual processed die of Wakahara et al. and Harikai et al., in order to form flip-chip bonding packaging technology, which is suitable for flexible packaging because of a simple final shape with a flat structure (¶82).
Regarding claim 4, Wakahara et al. and Harikai et al. and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Wakahara et al. teaches wherein (Fig. 6) performing the laser grooving process:
exposing the semiconductor substrate (11, ¶31) of the wafer (11) by removing the interlayer insulating film (13a-d, see Fig. 5), using a laser light source (laser beam L, see Fig. 4).
Regarding claim 6, Wakahara et al. and Harikai et al. and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Wakahara et al. teaches wherein (Fig. 6) performing the plasma etching process:
performing a first plasma etching (step S60) using oxygen (O2) gas (¶46) in a plasma state (atomic oxygen as radical species, ¶46); and
performing a second plasma etching (step S80-1, step S80-2, Figs. 8-9) using fluorine (F) gas (fluorine containing gas) in a plasma state.
Regarding claim 10, Wakahara et al. and Harikai et al. and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Wakahara et al. teaches wherein (Fig. 6) performing the laser grooving (step S40) process produces a grooving burr and debris (¶42), and
wherein performing the plasma etching (step S60) process removes the grooving burr and the debris (¶42).

11.	Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wakahara et al. (2020/0020585 A1) in view of Harikai et al. (2019/0157100 A1) and Lee et al. (2019/0103532 A1) as applied to claim 1 above, and further in view of Funaya et al. (2015/0206934 A1).
Regarding claim 3, Wakahara et al. and Harikai et al. and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Wakahara et al. teaches wherein (Fig. 6), further comprising:
preparing the semiconductor substrate (11, ¶31) comprising a semiconductor die region (15, see Fig. 10), and
forming the interlayer insulating film (13a-d, ¶34), the metal wirings (13e/13f), the metal pads (13g/13g, ¶34), and the passivation insulating film (19, ¶37) on the semiconductor substrate (11).
Wakahara et al. and Harikai et al. and Lee et al. are explicitly silent of disclosing wherein a seal-ring region and a test region on the wafer.
Funaya et al. teaches wherein (Fig. 10) a seal-ring region (1C, ¶178) and a test region (1D scribe region, ¶178, used for testing/dicing) on the wafer, beside the semiconductor die region (1A circuit formation region, ¶178).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Funaya et al. showing the seal-ring/guard ring and test regions in the cross-sectional diagram along to semiconductor die region of Wakahara et al. and Harikai et al. and Lee et al., in order to circle/protect around the semiconductor device along the outer periphery thereof (¶166), and perform a test (probe test) for determining whether or not the semiconductor device performs an intended operation (¶142).
Regarding claim 5, Wakahara et al. and Harikai et al. and Lee et al. and Funaya et al. teach all of the limitations of claim 3 from which this claim depends.
Wakahara et al. teaches wherein (Fig. 6), by performing the laser grooving (step S40, ¶40, Fig. 4) process and the plasma etching process (step S60, Fig. 6).
Wakahara et al. and Harikai et al. and Lee et al. are explicitly silent of disclosing wherein the interlayer insulating film in the seal-ring region has a thickness less than a thickness of the interlayer insulating film in the semiconductor die region.
Funaya et al. teaches wherein (Fig. 7) the interlayer insulating film (IL1, IL2, IL3, LF1, LF2) in the seal-ring region (1C) has a thickness less than a thickness of the interlayer insulating film (IL1, IL2, IL3, LF1, LF2, LF3, PA) in the semiconductor die region (1A).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Funaya et al. with respect to different thickness of Wakahara et al. and Lee et al., because the semiconductor die region comprising of various metal and insulating layers for functioning the device, whereas the seal-ring/guard ring have few protective layers for safe guarding the semiconductor die region.

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wakahara et al. (2020/0020585 A1) in view of Harikai et al. (2019/0157100 A1) and Lee et al. (2019/0103532 A1) as applied to claim 6 above, and further in view of Fang et al. (2015/0243547 A1).
Regarding claim 7, Wakahara et al. and Harikai et al. and Lee et al. teach all of the limitations of claim 6 from which this claim depends.
Wakahara et al. teaches wherein (Fig. 8, step S80-1) the fluorine gas comprises one of carbon tetrafluoride (CF4), sulfur hexafluoride (SF6) (¶48), octafluorocyclobutane (C4F8), fluoromethane (CH3F), and nitrogen trifluoride (NF3).
Wakahara et al. and Lee et al. are explicitly silent of disclosing wherein the first plasma etching further uses one of nitrogen (N2), argon (Ar), and helium (He) gases, and
wherein the second plasma etching further uses oxygen gas.
Fang et al. teaches wherein the first plasma etching (Fig. 7, ¶33) further uses one of nitrogen (N2) (¶33), argon (Ar), and helium (He) gases, and
wherein the second plasma etching (Figs. 9-10, ¶37) further uses oxygen gas (¶37).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Fang et al. while performing the etching process of Wakahara et al. and Lee et al., since these gases are suitable alternative for plasma etching and cleaning in the semiconductor processing. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wakahara et al. (2020/0020585 A1) in view of Harikai et al. (2019/0157100 A1) and Lee et al. (2019/0103532 A1) as applied to claim 1 above, and further in view of Wada et al. (2011/0318934 A1).
Regarding claim 8, Wakahara et al. and Harikai et al. and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Wakahara et al. and Harikai et al. and Lee et al. are explicitly silent of disclosing wherein the plasma etching process is performed under a condition of a pressure of 5 to 700 mTorr and 10 to 10000 W of plasma power.
Wada et al. teaches wherein (Fig. 1) plasma etching (¶64) the wafer (W, ¶64) is performed under a condition of a pressure of 5 to 700 mTorr (60 mTorr, ¶64) and 10 to 10000 W of plasma power (400 W, ¶64).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Wada et al. while performing the plasma etching process of Wakahara et al. and Harikai et al. and Lee et al., in order to perform a predetermined plasma etching process on a wafer W (¶40).

14.	Claims 11-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakahara et al. (2020/0020585 A1) in view of Harikai et al. (2019/0157100 A1), and further in view of Funaya et al. (2015/0206934 A1).
Regarding independent claim 11, Wakahara et al. teaches a fabrication method of a semiconductor die (15, Fig. 10), the method comprising (Figs. 1A-11B):
preparing a semiconductor substrate (11, ¶31) comprising a semiconductor die region (15, see Fig. 1A),
forming an interlayer insulating film (13a-13d), metal wiring (13e/13f), and metal pad (13g/13g) on the semiconductor substrate (11) (wafer formed on a substrate);
forming a passivation insulating film (19) on the semiconductor substrate (11); 
patterning the passivation insulating film (19, see Fig. 7);
forming metal bump(34, Fig. 10) connected to the exposed metal pad (13g).
Wakahara et al. is explicitly silent of disclosing wherein:
forming a coating film covering the metal bump;
performing a laser grooving process after the coating film is formed on the metal bump;
performing a plasma etching process on the grooved coating film;
exposing the metal bump by removing the coating film covering the metal bump;
wherein a thickness of the interlayer insulating film in the seal-ring region is smaller than a thickness of the interlayer insulating film in the semiconductor die region.
Harikai et al. teaches wherein (Figs. 3-8) forming a coating film (28a, Fig. 5A, ¶33, ¶52) covering the metal bump (32, ¶34);
performing a laser grooving process (laser grooving in region R1, ¶37, see Fig. 6) after the coating film (28a/28) is formed on the metal bump (32);
performing a plasma etching (¶54) process on the grooved coating film (28a/28);
exposing (see Fig. 8) the metal bump (32) by removing the coating film (28) covering the metal bump (32).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the processing steps as taught by Harikai et al. as subsequent steps to the processing steps of Wakahara et al., in order to adopt the processing steps for chip processing conveniently.
Wakahara et al. and Harikai et al. are explicitly silent of disclosing wherein, the semiconductor substrate comprising a seal-ring region;
wherein a thickness of the interlayer insulating film in the seal-ring region is smaller than a thickness of the interlayer insulating film in the semiconductor die region.
Funaya et al. teaches wherein (Fig. 7) the semiconductor substrate (SB, ¶130) comprising a seal-ring region (1C, ¶130);
wherein a thickness of the interlayer insulating film (IL1, IL2, IL3, LF1, LF2) in the seal-ring region (1C) is smaller than a thickness of the interlayer insulating film (IL1, IL2, IL3, LF1, LF2, LF3, PA) in the semiconductor die region (1A).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Funaya et al. showing the seal-ring/guard ring region in the cross-sectional diagram with respect to different thickness of Wakahara et al. and Harikai et al., because the semiconductor die region comprising of various metal and insulating layers for functioning the device, whereas the seal-ring/guard ring have few protective layers for safe guarding the semiconductor die region.
Regarding claim 12, Wakahara et al. and Harikai et al. and Funaya et al. teach all of the limitations of claim 11 from which this claim depends.
Wakahara et al. and Funaya et al. are explicitly silent of disclosing wherein further comprising:
performing a mechanical sawing process on the semiconductor substrate to fabricate a semiconductor die.
Harikai et al. teaches wherein, further comprising:
performing a mechanical sawing process (dicing/or individualizing step, ¶58, Figs. 7-8) on the semiconductor substrate (3) to fabricate a semiconductor die (11).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Harikai et al. in the cross-sectional diagram of Wakahara et al. and Funaya et al., in order to the electrodes are advantageously prevented from being corroded due to water (¶51), and protecting the bumps from contamination while laser grooving is performed, and dicing to form individual device/chip.
Regarding claim 15, Wakahara et al. and Harikai et al. and Funaya et al. teach all of the limitations of claim 11 from which this claim depends.
Wakahara et al. teaches wherein (Fig. 6) the plasma etching process (S60) removes a burr or debris (¶42) generated by the laser grooving process (S40).

Allowable Subject Matter
15.	Claims 2, 9, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein packaging the semiconductor die comprises:
preparing a flexible substrate comprising a bonding pad;
attaching an anisotropic conductive film (ACF) comprising conductive balls to the flexible substrate; and
attaching the metal bumps and the bonding pad of the flexible substrate to each other by using the conductive balls”.
Regarding claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “further comprising:
packaging the semiconductor die, wherein the packaging of the semiconductor die comprises:
preparing a flexible substrate comprising a bonding pad;
attaching an anisotropic conductive film (ACF) comprising conductive balls to the flexible substrate; and
connecting the metal bump of the semiconductor die to the bonding pad through the conductive balls.”
Response to Arguments
16.	It has been acknowledged that the applicant amended claims 1-14 per the response dated on 11/17/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed, however, the previously cited prior art references still teach the amended limitations along with a new reference, Harikai et al. (2019/0157100 A1), as clearly explained in the current office action above. It is suggested to amend the claim (s) structurally that would overcome the cited prior art reference (s).

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/           Primary Examiner, Art Unit 2819